DETAILED ACTION
This Office Action is in response to the communication filed on 08/04/2021.
The objection to claim 10 has been withdrawn in view of amendments of the claim. 
The rejection of claim 11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of amendments of the claim.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/04/2021 has been entered.
Examiner's Amendment
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicants, an amendment may be 
Authorization for this Examiner's amendment was given in a discussion with Yuan-Te Fu (Reg. No. 75,627) on 08/31/2021.
The application has been amended as follows:
6. (Currently Amended) The method according to claim 5, further comprising, prior to verifying the first key:
determining, by the consumable chip in response to the reading instruction for serial number reading, whether a serial number for responding to the reading instruction is the first serial number or not; and
in response to determining that the serial number for responding to the reading instruction is not the first serial number, changing, by [[a]]the consumable chip, the serial number for responding to the reading instruction into the first serial number.
12. (Currently Amended) A consumable box, comprising:
a physical box body; and
a consumable computer chip arranged on the physical box body
 and configured to perform an identity verification comprising a first key verification and a second key verification, wherein the consumable computer chip is configured to in the second key verification:
receive a reading instruction for serial number reading;
send a first serial number based on the reading instruction;
send a first status code in response to a first verification code, the first verification code being obtained based on the first serial number, and the first status code being invalid and used to trigger re-sending and re-receiving of the reading instruction for serial number reading;
receive again the reading instruction for serial number reading; and
send a second serial number based on the reading instruction, and complete the identity verification based on the second serial number, wherein the consumable computer chip is further configured to, in the second key verification, change the first serial number into the second serial number after receiving the first verification code.
14. (Currently Amended) 


The method according to claim 8, wherein the consumable chip is arranged on a box body of a consumable box.
Allowable Subject Matter
Claims 1-3, 5-12, 14, and 16-17 are allowed.
The following is an examiner's statement of reasons for allowance:
Regarding independent claim 1: None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in claim 1: "receiving again, by the consumable chip, the reading instruction for serial number reading; and sending, by the consumable chip, a second serial number based on the reading instruction, and completing the identity verification based on the second serial number, wherein the method further comprises in the second key verification, after receiving the first verification code by the consumable chip: changing, by the consumable chip, the first serial number into the second serial number" in combination with other limitations as a whole and in the context recited in claim 1.
Regarding independent claim 8: None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in claim 8: "sending again, by the imaging device in response 
Regarding independent claim 12: None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in claim 12: "receive again the reading instruction for serial number reading; and send a second serial number based on the reading instruction, and complete the identity verification based on the second serial number, wherein the consumable computer chip is further configured to, in the second key verification, change the first serial number into the second serial number after receiving the first verification code" in combination with other limitations as a whole and in the context recited in claim 12.
Regarding dependent claims: Dependent claims are allowed as they depend from allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE C LIN whose telephone number is (571)272-7752.  The examiner can normally be reached on M-F 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/AMIE C. LIN/Primary Examiner, Art Unit 2436